Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 22 November 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


  I.

  Nantes Nov. 22. 1781.
  Dear & hond sir

To recommend Mr Barclay to your Civility & friendship would be superfluous because his public & private Character are both known to you & both entitle him to your Notice.
I however think it my duty to congratulate you on the late Glorious News & to assure you that I am as always Your dutifull & affectionate
Jona Williams J
 
Addressed: The Hon. / Doctor Franklin.
Notation: Jona. Williams. Nov 22. 1781
  
II.
Dear & hond Sir.
Nantes Nov. 22. 1781
This will be presented to you by Mr Hopkins & Mr Gibbs two worthy young Gentlemen who are warmly reccommended to me by my Friends, I beg leave to introduce them to your Notice & am as ever Your dutifull & affectionate Kinsman
Jona Williams J

Mr Hoops will also have the honour of waiting on you & I reccommend him also with equal Warmth to your Notice & Civility

 
Addressed: The Hon. Doctor Franklin.
Notation: Williams Mr. Jona. Nantes Nov. 22. 1781.
